                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SAMUEL WILLIAM MAINES,                           )
ID # 44442-177,                                  )
                Movant,                          )          No. 3:13-CV-4631-B-BH
vs.                                              )          No. 3:12-CR-151-B-1
                                                 )
UNITED STATES OF AMERICA,                        )
               Respondent.                       )

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the successive motion to vacate is TRANSFERRED to the United States

Court of Appeals for the Fifth Circuit under Henderson v. Haro, 282 F.3d 862, 864 (5th Cir. 2002)

and In re Epps, 127 F.3d 364, 365 (5th Cir. 1997). The Clerk of the Court is DIRECTED to (1)

terminate the post-judgment motion in this habeas case; (2) open a new habeas case for

administrative purposes only; (3) docket the post-judgment motion as a § 2255 motion filed

November 6, 2019, in that new case; (4) directly assign the new case to the same District Judge and

Magistrate Judge as in this case; (5) file a copy of the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge and this order accepting those Findings, Conclusions, and

Recommendation, and the judgment in that new case; and (6) and without further judicial action,
immediately TRANSFER the newly opened § 2255 action to the United States Court of Appeals

for the Fifth Circuit.1

        SIGNED this 20th day of December, 2019.



                                                 _________________________________
                                                 JANE J. BOYLE
                                                 UNITED STATES DISTRICT JUDGE




1
 An order transferring a successive § 2255 motion to the court of appeals is a nonappealable interlocutory
order. United States v. Darrow, 196 F. App’x 274, 275 (5th Cir. 2006). Because it is not a “final order,” a
certificate of appealability is not necessary. See Rule 11, § 2255 RULES.

                                                    2
